UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
PAUL ANTHONY BOGAN, JR. PLAINTIFF
Vv. CIVIL ACTION NO.3:18-CV-576-DPJ-FKB
UNITED STATES OF AMERICA DEFENDANT
ORDER

This pro se prisoner case is before the Court on Defendant’s Motion to Dismiss [31],
Plaintiff Paul Anthony Bogan, Jr.’s Motion for Summary Judgment or Default Judgment [37],
and the Report and Recommendation [43] of United States Magistrate Judge F. Keith Ball.
Judge Ball concluded that the Bureau of Prisons’ Inmate Accident Compensation Procedures, 28
C.F.R. §§ 301.101, et seg., provide the exclusive remedy for Bogan’s work-related injuries
suffered as a prison employee. See Walker v. Reese, 364 F. App’x 872, 876 (Sth Cir. 2010)
(“[T]he U.S. Supreme Court and Fifth Circuit have repeatedly held that the BOP’s IAC system is
the exclusive means of recovery for prison-employee’s work-related injuries.”). So Judge Ball
recommended dismissal without prejudice of Bogan’s claims for lack of jurisdiction. Bogan
failed to file objections to the Report and Recommendation, and the time to do so has now
passed.

The Court adopts the Report and Recommendation [43] as its opinion. Defendant’s
Motion to Dismiss [31] is granted, and Bogan’s Motion for Summary Judgment or Default
Judgment [37] is denied. The case is dismissed without prejudice for lack of jurisdiction. A
separate judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

SO ORDERED AND ADJUDGED this the 24th day of February, 2020.

s/ Daniel P. Jordan IT
CHIEF UNITED STATES DISTRICT JUDGE
